DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s reply filed on 12/16/2020 has been entered and considered.  Applicant’s amendments necessitated the shift in grounds of rejection detailed below.  The shift in grounds of rejection renders Applicant’s arguments moot.  Thus, this rejection is properly made FINAL.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding Claim 10, The instant claims recites limitation “a first terminal part extending from the head part and projecting outward from the sealing part, and a second terminal part extending from the head part in an opposite direction of the first terminal part and projecting outward from the sealing part.” is not clear because how the a first terminal part extending from the head part and projecting outward from the sealing part, and a second terminal part extending from the head part in an opposite direction of the first terminal part and projecting outward from the sealing part is not defined. Therefore, the resulting claim is indefinite and is failing to particularly point out and distinctly claim the subject matter. Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Regarding Claim 11, The instant claims recites limitation “a first terminal part extending from the head part and projecting outward from the sealing part; and a second terminal part extending from the head part in an opposite direction of the first terminal part and projecting outward from the sealing part” is not clear because how the a first terminal part extending from the head part and projecting outward from the sealing part; and a second terminal part extending from the head part in an opposite direction of the first terminal part and projecting outward from the sealing part.  Appropriate corrections defining these limitations within metes and bounds of the claimed invention are required.

Claims 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because of their dependency status from claim 10.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kamiyama et al ( US 2017/0025331 A1; hereafter Kamiyama ) in view of Lee et al  ( US 2018/0026022 A1; hereafter Lee).


    PNG
    media_image1.png
    472
    626
    media_image1.png
    Greyscale

Regarding claim 10,  Kamiyama discloses  an electronic device ( Fig 5) comprising: a substrate ( Fig 5, substrate 21, Para [ 0071]); a conductor layer ( Conductive pattern 22, Para [ 0071]) provided on the substrate (21); an electronic element ( switching device 24, Para [ 0072]) provided on the conductor layer (22) ; a connection body ( terminal 3a, Para [ 0074]) connected to a front surface of the electronic (24) element via a conductive layer ( Another conductive pattern 22); and a sealing part ( encapsulating resin 25, Para [ 0075])  sealing the conductor layer (22) and the electronic element (24) inside; wherein the connection body (terminal 3a) has a head part ( inner lead 3,Para [ 0081] construed as headpart) connected (electrically connected) to the front surface of the electronic element (24), a first terminal (outer lead 4, Para [ 0051]) part extending from the head part (inner lead 3,Para [ 0081] construed as headpart) and projecting outward from the sealing part (25), and a second terminal ( lead parts 13, Para [ 0051]) part extending from the head part (3) in an opposite direction of the first terminal part ( 4) and projecting outward from the sealing part (25).  
But, Kamiyama does not disclose explicitly a conductive layer is a conductive adhesive material.
In a similar field of endeavor, Lee discloses a conductive layer is a conductive adhesive material (Para [0096]). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kamiyama in light of Lee teaching “a conductive layer is a conductive adhesive material (Para [0096])” for further advantage such as to enhance bonding capability and improve device performance.

Regarding claim 11, Kamiyama discloses a connection body ( Fig 5, semiconductor device structure 30, Para [ 0069]), used for an electronic device ( switching device 24, Para [ 0070]) having a substrate ( substrate 21, Para [ 0071]), a conductor layer (conductive pattern 22, Para [ 0071]) provided on the substrate (21), an electronic element (switching device 24, Para [ 0070]) provided on the conductor layer (22) and a sealing part (Fig 5, encapsulating resin 25, Para [ 0075]) sealing the conductor layer (22) and the electronic element (24) inside, and connected (electrically connected) to a front surface of the electronic element (24) via a conductive adhesive  ( Another conductive pattern 22, Para [ 0071]), comprising: a head part (inner lead 3,Para [ 0081] construed as headpart) connected to the front surface of the electronic element (24); a first terminal part (outer lead 4, Para [ 0051]) extending from the head part (3) and projecting outward from the sealing part (25); and a second terminal part (lead parts 13, Para [ 0051])  extending from the head part in an opposite direction of the first terminal part (outer lead 4, Para [ 0051]) and projecting outward from the sealing part (25).
But, Kamiyama does not disclose explicitly a conductive layer is a conductive adhesive material.
In a similar field of endeavor, Lee discloses a conductive layer is a conductive adhesive material (Para [0096]). 
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kamiyama in light of Lee teaching “a conductive pattern is a conductive adhesive material (Para [0096])” for further advantage such as to enhance bonding capability and improve device performance.

Regarding claim 6, Kamiyama and Lee discloses the electronic device according to claim 10, Kamiyama further discloses wherein a back surface side height of the first terminal part (4) is at a same height as a back surface side height of the second terminal part (13).

Allowable Subject Matter

Claims 3-4 are would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898